UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32157 Mast Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1318182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3611 Valley Centre Dr., Suite 500, San Diego, CA (Address of principal executive offices) (Zip Code) (858) 552-0866 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s common stock, $0.001 par value per share, as of November 9, 2015 was 163,614,297. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION 1 Item 1. Financial Statements (Unaudited) 1 a.Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 1 b.Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2015 and 2014 2 c.Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 3 d.Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PARTII OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 (i) PART I — FINANCIAL INFORMATION Item1. Financial Statements Mast Therapeutics, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (in thousands, except for share and par value data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Investment securities Prepaid expenses and other current assets Total current assets Property and equipment, net In-process research and development Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation and payroll taxes Debt facility — Total current liabilities Long-term lease obligation 24 — Debt facility, net of current portion — Deferred income tax liability Total liabilities Stockholders' equity: Common stock, $0.001 par value; 500,000,000 shares authorized; 163,614,297 and 159,458,376 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive loss 9 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Mast Therapeutics, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (in thousands, except for share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ — $ — $ — $ — Operating expenses: Research and development Selling, general and administrative Transaction-related expenses — 2 — Depreciation and amortization 38 25 60 Total operating expenses Loss from operations ) Interest income 32 18 94 50 Interest expense ) — ) — Other (expense)/income, net ) 0 ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Comprehensive Income/(Loss): Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss)/income (1 ) (7 ) 34 (4 ) Comprehensive net loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. Mast Therapeutics, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 60 Gain on bargain purchase — ) Share-based compensation expense Amortization of debt issuance costs and debt discount 29 — Changes in assets and liabilities, net of effect of acquisitions: (Increase)/decrease in prepaid expenses and other assets ) 61 Increase in accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of certificates of deposit ) ) Proceeds from maturities of certificates of deposit Purchases of property and equipment ) ) Security deposit for new sublease — ) Cash obtained through acquisition — Net cash (used in)/provided by investing activities Cash flows from financing activities: Proceeds from borrowings under term loan — Costs paid in connection with term loan ) — Proceeds from sale of common stock Proceeds from exercise of warrants — 0 Payments for capital lease (5 ) — Payments for offering costs ) ) Net cash provided by financing activities Net (decrease)/increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. Mast Therapeutics, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation Mast Therapeutics, Inc., a Delaware corporation (“Mast Therapeutics,” “we” or “our company”), prepared the unaudited interim condensed consolidated financial statements included in this report in accordance with United States generally accepted accounting principles (“U.S. GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”) related to quarterly reports on Form 10-Q. Accordingly, they do not include all of the information and disclosures required by U.S. GAAP for annual audited financial statements and should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2014, filed with the SEC on March24, 2015 (“2014 Annual Report”). The condensed consolidated balance sheet as of December31, 2014 included in this report has been derived from the audited consolidated financial statements included in the 2014 Annual Report. In the opinion of management, these condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented. The results of operations for the interim periods shown in this report are not necessarily indicative of the results that may be expected for any future period, including the full year. We are a clinical-stage, biopharmaceutical company focused on developing therapies for serious or life-threatening diseases. We have devoted substantially all of our resources to research and development (“R&D”) and acquisition of our product candidates. We have not yet marketed or sold any products or generated any significant revenue. Through our acquisition of SynthRx, Inc. (“SynthRx”) in 2011, we acquired our Membrane Adhesion& Sealant Technology (MAST) platform, which includes proprietary poloxamer-related data and know-how derived from over two decades of clinical, nonclinical and manufacturing experience, and we are leveraging the MAST platform to develop vepoloxamer (also known as MST-188) for serious or life-threatening diseases and conditions typically characterized by impaired microvascular blood flow and damaged cell membranes. Through our acquisition of Aires Pharmaceuticals, Inc. (“Aires”) in February2014, we acquired AIR001, a sodium nitrite inhalation solution for intermittent inhalation via nebulizer, which we are developing for the treatment of heart failure with preserved ejection fraction (HFpEF). Our business, operating results, financial condition, and growth prospects are subject to significant risks and uncertainties, including failing to obtain regulatory approval to commercialize our product candidates and failing to secure additional funding to complete development of and to successfully commercialize our product candidates. 2. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in our consolidated financial statements and accompanying notes. On an ongoing basis, we evaluate our estimates and assumptions, including estimates related to R&D expenses, in-process research and development (“IPR&D”), goodwill and share-based compensation expenses, and assumptions related to the probability of achieving milestones in connection with the potential prepayment obligation under our debt facility with Hercules. We base our estimates on historical experience and various other relevant assumptions we believe to be reasonable under the circumstances. Actual results may differ from these estimates and assumptions. 3. Acquisition of Aires On February27, 2014, we completed the acquisition of Aires in an all-stock transaction pursuant to the terms of an agreement and plan of merger, dated February7, 2014, by and among us, AP Acquisition Sub, Inc., a wholly-owned subsidiary of ours, Aires, and a stockholders’ representative (the “Merger Agreement”). Aires was a clinical-stage company with its lead product candidate, AIR001 (sodium nitrite) inhalation solution, in Phase 2 studies in pulmonary hypertension. Aires survived the merger transaction as a wholly-owned subsidiary of ours.
